DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.

 Response to Amendment
The amendment filed on November 22, 2022 has been entered.
The amendment of claims 8, 14, and 15 has been acknowledged.

Response to Arguments
Applicant’s arguments filed on November 22, 2022, with respect to the pending claims, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations. The examiner has revised the rejections to match the new claim limitations.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are “a device configured to apply,” “a subject detection unit detecting,” “a feature extraction unit extracting,” and “a data generation unit generating” in claims 8, 14, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikii et al. (US 2017/0102783 A1), in view of Lehrner et al. (“Ambient odor of orange in a dental office reduces anxiety and improves mood in female patients,” Physiology & Behavior, 71 (2000) 83-86),  Alailima et al. (US 2019/0159716 A1), and further in view of Yamazaki (US 2014/0091301 A1),  hereinafter referred to as Shikii, Lehrner, Alailima, and Yamazaki, respectively.
Regarding claim 8, Shikii teaches an image display device comprising:
a data presentation unit comprising an image display unit presenting an image to a user  (Shikii Fig. 1: 17);
a subject detection unit detect part of a face of a user (Shikii ¶0043: “For example, in the estimating, arousal, surprise, pleasure, comfort, carefreeness, drowsiness, boredom, sadness, disgust, irritation, anger, scare, or calmness may be estimated as the feeling of the first user on the basis of an image including a face of the first user obtained by a camera as the sensor”; Shikii ¶0062: “The feeling estimation unit 12 is a processing unit that estimates the feeling of the user U1, who is the subject among the plurality of users, on the basis of a physical value obtained by the sensor 10”);
a feature extraction unit extracting a feature of the face of the user from the detect part of the face of the user (Shikii ¶0062 discussed above; Shikii Abstract: “a feeling of a first user among the plurality of users is estimated on the basis of a physical value obtained from a sensor, it is determined, using the obtained physical value or the estimated feeling, whether to display the estimated feeling, and the display is controlled in accordance with a result of the determination”);
an emotion estimation unit estimating an emotion of the user from the extracted feature (Shikii Abstract, ¶0043 and ¶0062 discussed above); and
a data generation unit generating data to be presented to the user on the basis of the estimated emotion (Shikii Abstract, ¶0043 and ¶0062 discussed above; Shikii Abstract, Fig. 1: 17, Shikii Fig. 3, & ¶0097: “In step S205, the display control unit 16 inhibits the display unit 17 from displaying the estimated feeling of the user U1. At this time, the display control unit 16 may display another piece of information (e.g., an image of a map around a current location) on the display unit 17 (refer to FIG. 3(b))”).
Shikii further teaches that the image display unit comprises a light-emitting element and the subject detection unit comprises a sensor element (Shikii ¶0061: “The sensor 10 is an example of sensor used by the feeling estimating unit 12”; Shikii ¶0107: “the information display apparatus 2 may be achieved as an application on a smartphone or a personal computer” – PC display or smartphone screens comprise light emitting units; Shikii ¶0166: “the information display apparatus 7 includes a plurality of sensors”).
However, Shikii does not appear to explicitly teach applying a stimulus to a sense of smell, presenting scent data to the user, using a neural network, and that the light-emitting element comprises a first conductive layer, an EL layer over the first conductive layer, and a third conductive layer over the EL layer, wherein the sensor element comprises a second conductive layer, an active layer over the second conductive layer, and the third conductive layer over the active layer, and wherein both the first conductive layer and the second conductive layer are provided over and in contact with an insulating layer.
Pertaining to the same field of endeavor, Lehrner teaches applying a stimulus to a sense of smell and presenting scent data to the user (Lehrner pg. 84 left column: “a control group (14 men, 23 women) or to an order group (18 men and 17 women) … Ambient odor of orange was diffused in the waiting room through an electrical dispenser in the odor group … The dispenser was hidden from the patients’ view. Every morning and every noon approximately 0.25 ml, corresponding to five drops, of essential oil was applied to the diffuser”).
Shikii and Lehrner are considered to be analogous art because they are directed to monitoring users’ emotions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device for controlling information displayed (as taught by Shikii) to stimulate a sense of smell and present scent data (as taught by Lehrner) because the combination induces positive emotions, e.g., calmness (Lehrner Abstract).
Shikii, in view of Lehner, does not appear to explicitly teach using a neural network.
Pertaining to the same field of endeavor, Alailima teaches using a neural network (Alailima ¶0083: “determine measure of the user’s emotional reactivity”; Alailima ¶0097: “eye-tracking device or other optical detection device including processing units programmed to determine degree of pupillary dilation”; Alailima ¶0145: “can be configured to apply the predictive model, using computational techniques and machine learning tools, such as but not limited to … artificial neural networks”).
Shikii, in view of Lehrner, and Alailima are considered to be analogous art because they are directed to monitoring users’ emotions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device for controlling information displayed using a scent stimulant (as taught by Shikii, in view of Lehrner) to use a neural network (as taught by Alailima) because the combination induces is more sensitive by creating composite variables (Alailima ¶0145).
Shikii, in view of Lehrner and Alailima, does not appear to explicitly teach that the light-emitting element comprises a first conductive layer, an EL layer over the first conductive layer, and a third conductive layer over the EL layer, wherein the sensor element comprises a second conductive layer, an active layer over the second conductive layer, and the third conductive layer over the active layer, and wherein both the first conductive layer and the second conductive layer are provided over and in contact with an insulating layer.
Pertaining to the same field of endeavor, Yamazaki teaches that that the light-emitting element comprises a first conductive layer, an EL layer over the first conductive layer, and a third conductive layer over the EL layer, wherein the sensor element comprises a second conductive layer, an active layer over the second conductive layer, and the third conductive layer over the active layer, and wherein both the first conductive layer and the second conductive layer are provided over and in contact with an insulating layer (Yamazaki Fig. 16).
Shikii, in view of Lehrner and Alailima, and Yamazaki are considered to be analogous art because they are directed to display devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device for controlling information displayed using a scent stimulant (as taught by Shikii, in view of Lehrner and Alailima) to use display device including a multi-layer film (as taught by Yamazki) because the combination provides a transistor that has stable electrical characteristics (Yamazaki Abstract).

Regarding claim 15, Shikii, in view of Lehrner, Alailima and Yamazaki, teaches the image display device according to claim 8,
wherein the device configured to apply the stimulus to the sense of smell is an aromatherapy diffuser (Lehrner pg. 84 left column discussed above teaches that the electrical dispenser is used to diffuse the orange scent in the ambient environment in the odor group and essential oil stimulant is applied to the diffuser).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikii et al. (US 2017/0102783 A1), in view of Lehrner et al. (Physiology & Behavior, 71 (2000) 83-86), Alailima et al. (US 2019/0159716 A1), Yamazaki (US 2014/0091301 A1), and further in view of Ashby et al. (US 2015/0258560 A1), hereinafter referred to as Shikii, Lehrner, Alailima, Yamazaki, and Ashby, respectively.
Regarding claim 14, Shikii, in view of Lehrner, Alailima and Yamazaki, teaches the image display device according to claim 8,
wherein the device configured to apply the stimulus to the sense of smell is configured to diffuse scent by the diffuser/dispenser (Lehrner pg. 84 left column discussed above).
However, Shikii, in view of Lehrner and Alailima, does not appear to explicitly teach that the smell is diffused by vibration or heat.
Pertaining to the same field of endeavor, Ashby teaches that the smell is diffused by vibration or heat (Ashby Abstract: “A physiological control system includes at least one scent cartridge that selectively releases a volatile to cause a predetermined physiological effect on a user in response to a command from a processor”; Ashby ¶0095: “The volatile may be released with any appropriate mechanism. In some examples, the orifice is closed except for the time when the scent diffuser is in the process of releasing the volatile … a heater may be used to reduce the amount of time to release the volatile. Other examples of active mechanisms may include ultrasonic vibration mechanisms, spraying mechanisms, other types of mechanism, or combinations thereof”). 
Shikii, in view of Lehrner and Alailima, and Ashby are considered to be analogous art because they are directed to using scent stimulant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device for controlling information displayed using a scent stimulant (as taught by Shikii, in view of Lehrner and Alailima) to diffuse smell by vibration or heat (as taught by Alailima) because the combination speeds up the diffusion process (Ashby ¶0095).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667